Citation Nr: 0602999	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-24 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE


1.	Whether new and material evidence has been submitted to 
reopen a claim 
for service connection for rheumatism (also claimed as 
arthritis).  

         2.  Service Connection for rheumatism (also claimed 
as arthritis). 


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel 


INTRODUCTION

The veteran had active service from May 1945 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating action by the 
RO that denied the veteran's the application to reopen his 
previously denied claim of entitlement to service connection 
for rheumatism, also claimed as arthritis, based on new and 
material evidence.  In January 2006 the Board granted a 
motion to advance this case on its docket and it is now 
before the Board for appellate consideration.  

The issue of service connection for rheumatism also claimed 
as arthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.	The veteran was notified of a January 1979 rating action 
denying a claim for service connection for rheumatism 
(arthritis) and that determination became final when the 
veteran failed to file a timely substantive appeal 
before the period.  

2.	The additional evidence submitted since the unappealed 
rating action of January 1979 is relevant and /or 
probative, and is so significant, by itself or in 
conjunction with evidence already of record, that it 
must be considered in order to fairly determine the 
merits of the claim for service connection for 
rheumatism (arthritis).  


CONCLUSIONS OF LAW

1.	The unappealed rating action of January 1979, which 
denied service connection for rheumatism (arthritis) is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a) (2005).  

2.	Evidence received since the January 1979 rating decision 
denying service connection for rheumatism (arthritis) is 
new and material, and the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2000); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
veteran's application to reopen his claim for service 
connection for rheumatism, also claimed as arthritis based on 
new and material evidence, further assistance is unnecessary 
to aid the appellant in substantiating that matter.
With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed. 38 U.S.C.A. § 
5108.

"New and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim. 38 
C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996). 
For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002). Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2003). ). Degenerative arthritis of the 
spine may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
discharge from wartime service. 38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The evidence of record at the time of the January 1979 
unappealed rating action included service medical documents 
that disclosed no findings or diagnosis of rheumatism or 
arthritis.  The record does contain a September 1978 
statement from a private physician who served as a medical 
officer in the veteran's unit.  This doctor reported treating 
the veteran for various disorders, including joint pains 
during the period from September to December 1945.  A 
diagnosis of rheumatism was reported.  

The evidence associated with the claims folder subsequent to 
the January 1979 rating action includes a statement from a 
private physician dated in June 2002 that states, in 
pertinent part, that the veteran's arthritis is due to 
exposure to adverse conditions during military service.  

This statement from a private physician is new since it was 
not of record at the time of the 1979 rating action denying 
service connection for rheumatism (arthritis).  Recognizing 
the applicability of the Court's ruling in Justus, supra, the 
Board also concludes that this statement is material and must 
be considered in conjunction with all the evidence of record 
in order to fairly decide the veteran's claim for service 
connection for rheumatism, also claimed as arthritis.  
Therefore, the veteran's claim for service connection for 
this disorder is reopened.  


ORDER

New and material evidence having been presented, the 
veteran's application to reopen his claim for service 
connection for rheumatism, also claimed as arthritis, is 
granted.


REMAND

In view of the reopening of the veteran's claim for service 
connection for rheumatism, also claimed as arthritis, based 
on new and material evidence, it is appropriate that the RO 
consider this issue on a de novo basis prior to further 
appellate consideration of this matter.  

In view of the above, this case is REMANDED for the following 
action:  

The RO should readjudicate the veteran's 
claim for service connection for 
rheumatism, also claimed as arthritis, on 
a de novo basis.  If the benefit sought 
is not allowed, the veteran should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


